Case 2:19-cv-00728-JLB-MRM Document 53 Filed 07/10/20 Page 1 of 3 PageID 389




                 UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF FLORIDA
                     FORT MYERS DIVISION

UNITED STATES OF AMERICA,

           Plaintiff,

v.                                     Case No.: 2:19-cv-728-FtM-66MRM

$126,880 IN U.S. CURRENCY,

           Defendant.
                                   /

   ORDER ADOPTING REPORT AND RECOMMENDATION OF
 MAGISTRATE JUDGE AND GRANTING CONSENT MOTION FOR
              JUDGMENT OF FORFEITURE

      This matter is before the Court on consideration of the Report and

Recommendation (Doc. 52), filed June 23, 2020, recommending that the

Consent Motion for Judgment of Forfeiture (Doc. 51) be granted. No

objections have been filed. A district judge may accept, reject or modify

the magistrate judge’s report and recommendation. 28 U.S.C. § 636(b)(1).

In the absence of specific objections, a district judge is not required to

review the magistrate judge’s factual findings de novo, but legal

conclusions are reviewed de novo even in the absence of an objection. Id.;

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993).
Case 2:19-cv-00728-JLB-MRM Document 53 Filed 07/10/20 Page 2 of 3 PageID 390




      After conducting an independent examination of the file and upon

due consideration of the Report and Recommendation, the Court accepts

the Report and Recommendation of the magistrate judge. Accordingly, it

is now ORDERED:

      1.   The Report and Recommendation (Doc. 52) is hereby

ADOPTED, and the findings are incorporated herein.

      2.   The Consent Motion for Judgment of Forfeiture (Doc. 51) is

GRANTED subject to the terms of the parties’ Stipulated Settlement

Agreement (Doc. 51-1).

      3.   $106,880 is FORFEITED by Defendant to the United States

of America, pursuant to 21 U.S.C. § 881(a)(6).

      4.   The United States of America is DIRECTED to return

$20,000 to Claimants Quenita Harris and Lorenzo Jovan Brown,

collectively, subject to any offset and condition described in the

Stipulated Settlement Agreement.

      5.   All parties are responsible for their own costs and attorneys’

fees incurred in this proceeding as set forth in the Stipulated Settlement

Agreement. (Doc. 51-1 at 2).




                                     2
Case 2:19-cv-00728-JLB-MRM Document 53 Filed 07/10/20 Page 3 of 3 PageID 391




        6.   This Court shall issue a certificate of reasonable cause to the

United States of America in this action, in accordance with 28 U.S.C. §

2465(a)(2), for the $20,000 returned by the United States to Claimants.

        7.   The Clerk of Court is directed to CLOSE THIS CASE

        DONE and ORDERED at Fort Myers, Florida, this 10th day of July

2020.




Copies: All Parties of Record




                                      3
